          Case 1:20-cv-01204-LAS Document 16 Filed 12/16/20 Page 1 of 2




            In the United States Court of Federal Claims
                                             No. 20-1204
                                      Filed: December 16, 2020

                                                )
CENOBIO HUMBERTO HERRERA, Sr.,                  )
                                                )
                       Plaintiff,               )
                                                )
v.                                              )
                                                )
THE UNITED STATES,                              )
                                                )
                       Defendant.               )
                                                )

                                    ORDER DISMISSING CASE
        On September 11, 2020, plaintiff, Cenobio H. Herrera, Sr., proceeding pro se, filed a
complaint with this Court, through which he appears to seek damages for unjust conviction and
imprisonment. See generally Complaint, ECF No. 1. In his Complaint, plaintiff further alleges
that “[r]espondent failed to answer its response to Presentment under Special Visitation Writ of
Personal Replevin and Interrogatories by Third Party Interpleader” in “District Court Case No.
2:00-cr-201, Central District of California.” Id. at 2. Plaintiff further seeks “expungment [sic] of
the criminal record.” Id. at 3
         This Court’s authority to hear cases is primarily set forth by the Tucker Act, which grants
the Court of Federal Claims subject-matter jurisdiction over claims brought against the United
States that are grounded on a money-mandating source of law and do not sound in tort. 28
U.S.C. § 1491(a)(1). Rule 12(h)(3) of the Rules of the Court of Federal Claims (“RCFC”) states
that “[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court must
dismiss the action.” RCFC 12(h)(3).

         On October 1, 2020, this case was transferred to the undersigned judge. Order, ECF No.
8. On October 28, 2020, this Court issued an Order to Show Cause as to why this Court has
jurisdiction over plaintiff’s claim. See Order to Show Cause, ECF No 10. On November 5,
2020, plaintiff filed a motion for summary judgment, “asserting that this motion requesting for
this Honorable Court to rely on facts that are not in dispute to rule in the Plaintiff’s favor without
a trial, due to the fact that Plaintiff has fully complied with the due process of law.” Plaintiff’s
Motion for Summary Judgment at 1, ECF No. 12. On November 30, 2020, the Court received
plaintiff’s Response to the Court’s Order to Show Cause. See generally Plaintiff’s Response to
Court’s Order to Show Cause, ECF No. 15. In that filing, plaintiff asserts, inter alia, that this
Court has jurisdiction over plaintiff’s claim based on “an implied contract with [the] United
States for unliquidated damages,” pursuant to 28 U.S.C. § 1491 (a). Id. at 1. On December 1,
2020, defendant filed a motion to stay, informing the Court of plaintiff’s alleged failure to
respond to the Court’s Order to Show Cause and requesting that this Court “stay the deadline for
          Case 1:20-cv-01204-LAS Document 16 Filed 12/16/20 Page 2 of 2




responding to the motion for summary judgment until after the Court has reviewed any response
filed by Mr. Herrera to the order to show cause or addresses his lack of a response.” Defendant’s
Motion to Stay Deadline at 1, ECF No. 13.

        Upon sua sponte review, this Court finds that plaintiff’s allegations have not met the
requirements set forth under 28 U.S.C. § 2513 (a). Specifically, plaintiff must “allege and
prove” that (1)“[h]is conviction has been reversed or set aside on the ground that he is not guilty
of the offense of which he was convicted, or on new trial or rehearing he was found not guilty of
such offense . . . or that he has been pardoned upon the stated ground of innocence and unjust
conviction,” and that (2)“[h]e did not commit any of the acts charged or his acts, deeds, or
omissions in connection with such charge constituted no offense against the United States, or any
State, Territory or the District of Columbia, and he did not by misconduct or neglect cause or
bring about his own prosecution.” 28 U.S.C. § 2513 (a) (outlining the requirements for any
person suing under 28 U.S.C. § 1495, seeking damages for unjust conviction and
imprisonment). 1 This Court has no authority over plaintiff’s case, and therefore must dismiss the
complaint pursuant to RCFC 12(h)(3).
       For the reasons stated above, plaintiff’s Complaint is hereby DISMISSED, pursuant to
RCFC 12(h)(3), and defendant’s Motion to Stay and plaintiff’s Motion for Summary Judgment
are hereby DISMISSED as MOOT. The Clerk of Court is directed to take the necessary steps
to dismiss this matter.

       IT IS SO ORDERED.
                                                     Loren A. Smith
                                                     Loren A. Smith,
                                                     Senior Judge




1      Plaintiff filed an “Identity of Presenter” with his Complaint. Complaint, Exhibit 1, ECF
No. 1. This Exhibit does not fulfill the requirements outlined under 28 U.S.C. § 2513 (a). See
id.
                                               -2-
